Title: From Thomas Jefferson to John Wayles Eppes, 8 October 1807
From: Jefferson, Thomas
To: Eppes, John Wayles


                        
                            Dear Sir 
                     
                            Washington Oct. 8. 07.
                        
                        In my letter to you from Monticello by your servant I had concluded to let the purchase of the horse lie till
                            you should come here. but I find I am obliged to get another & without much delay: & that therefore I had better not
                            let the chance slip out of my hands of getting Major Egglestone’s horse, for taking into consideration his price, & the
                            circumstance of it’s being known that he draws well in harness I give undoubted preference to him. I must ask you
                            therefore to make the purchase for me, & at a paiment of 90. days from the time it is notified to me if Majr.
                            Egglestone’s convenience admits of it. the only difficulty then will be how to get him brought on. I suppose from the
                            general situation of country gentlemen, it would not be inconvenient to Major Egglestone to send him a day’s journey or
                            so. but the difficulty of a safe conveyance the rest of the way here, unless I were to send a servant to meet him at
                            Richmond which would be inconvenient, would induce me to prefer his sending him to Monticello, whence I have a cart coming
                            here the last week of the month with which he could come on safely.
                        We have no information from England which is decisive of what we are to expect. the little circumstances
                            which come to us give preponderance rather to the scale of war. in the expectation of that no man can wish so much as I do
                            to be mistaken. deliver to mr & mrs Eppes & accept for yourself the assurances of my constant & great
                            affection.
                        
                            Th: Jefferson
                     
                        
                        
                            P.S. I shall hope to see yourself Francis, & suite
                                here some days before the 26th.
                        
                    